ORDER
RESTANI, Chief Judge:
This court having jurisdiction pursuant to 28 U.S.C. § 1581(a) to review Protest No. 2002-02-101218 timely filed November 26, 2002, by Horizon Lines, LLC (“Horizon”), contesting the assessment of certain duties by Customs & Border Protection (“CBP”) for Vessel Repair Entry No. C20-0060861-5 for the CRUSADER, Voyage 047; based upon the Findings of Fact, Conclusions of Law and Order dated August 31, 2010 (Slip Op. 10-98), made after a bench trial February 22 and 23, 2010; and Plaintiff having further consulted with Defendant on September 14, 23 and 24, 2010, it is hereby
ORDERED, ADJUDGED AND DECREED:
1. CBP incorrectly assessed duties for lay-up expenses incurred by Horizon at Karimun Sembawang Shipyard (“KSS”) in Indonesia (Items 2, 3, 4, 5, 6a, 6b, 7a, 7b-l, 7b-2, 8a, 8b, 9, 10, 11a-2, 11a-3, 11b-1, 11b-3, 11b-4, 11c, 11d-1 and 11d-2) because such work constitutes neither dutiable repairs, nor dutiable “expenses of repairs,” nor proratable dual purpose expenses pursuant to 19 U.S.C. § 1466(a) and SL Serv., Inc. u. United States, 357 F.3d 1358 (Fed. Cir. 2004), for the reasons set forth in Slip Op. 10-98.
2. CBP incorrectly assessed duties under 19 U.S.C. § 1466(a) for proratable expenses incurred by Horizon at Jurong Shipyard (“Ju-rong”) in Singapore because the proration ratio should not have included in its numerator or denominator any expenses incurred at KSS, for the reasons set forth in Slip Op. 10-98.
3. Because of the errors identified above, Horizon is entitled to a refund in the. amount of $97,231.98 plus interest as provided by law.